 



Exhibit 10.1
CONTRACT OF SALE
     THIS CONTRACT OF SALE (this “Contract”) is made and entered as of the
Effective Date (as hereinafter defined) by and between TR HIDDEN LAKE PARTNERS,
LTD., a Texas limited partnership (“Seller”), and TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Buyer”).
     For and in consideration of the mutual covenants and agreements contained
in this Contract and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Buyer and Seller agree as follows:

1.   PURCHASE AND SALE. Seller agrees to sell and convey to Buyer, and Buyer
agrees to buy from Seller, the Property (hereinafter defined) for the
consideration and upon and subject to the terms, provisions and conditions
hereinafter set forth. The “Property” means:

  (a)   The land situated at 8910 N. Loop 1604 West, San Antonio, Bexar County,
Texas, more particularly described in Exhibit A to this Contract (the “Land”),
together with (i) the improvements situated on the Land commonly known as Hidden
Lake Apartments and all other structures, fixtures, buildings and improvements
situated on the Land (such buildings, structures, fixtures and improvements
being herein called the “Improvements”), (ii) any and all rights, titles,
powers, privileges, easements, licenses, rights-of-way and interests appurtenant
to the Land and the Improvements, (iii) all rights, titles, powers, privileges,
licenses, easements, rights-of-way and interests, if any, of Seller, either at
law or in equity, in possession or in expectancy, in and to any real estate
lying in the streets, highways, roads, alleys, rights-of-way or sidewalks, open
or proposed; in front of, above, over, under, through or adjoining the Land and
in and to any strips or gores of real estate adjoining the Land, and (iv) all
rights, titles, powers, privileges, interests, licenses, easements and
rights-of-way appurtenant or incident to any of the foregoing, including,
without limitation, to the extent owned by Seller, all mineral, oil, gas and
other hydrocarbon substances on and under and that may be produced from the
Land, as well as all development rights, land use entitlements, air rights,
water, water rights, riparian rights, and water stock relating to the Land;    
(b)   All equipment, fixtures, appliances, inventory, and other personal
property of whatever kind or character owned by Seller and attached to or
installed or located on or in the Land or the Improvements and to the extent
assignable, all leasehold interest of Seller in and to any equipment, fixtures,
appliances, inventory, and other personal property of whatever kind or character
leased by Seller and attached to or installed or located on or in the Land or
the Improvements including, but not limited to, any furniture, furnishings,
drapes and floor coverings, office equipment and supplies, heating, lighting,
refrigeration, plumbing, ventilating, incinerating, cooking, laundry,
communication, electrical, dishwashing, and air conditioning equipment,
disposals, window screens, storm windows, recreational equipment, pool
equipment, patio furniture, sprinklers, hoses, tools and lawn equipment,
including any personal property owned or, to the extent assignable, leased by
the current property manager (the “Personal Property”);     (c)   All of
Seller’s right, title and interest in and to all agreements, leases and other
agreements that relate to or affect the Land, the Improvements, the Personal
Property or the operation thereof, including, without limitation, tenant leases
and any guaranties of tenant leases (collectively, “Tenant Leases”) and all
security deposits actually paid to or received by Seller in connection therewith
(and not as of the Closing Date returned to or

Contract of Sale — Hidden Lake Apartments

1



--------------------------------------------------------------------------------



 



      forfeited by tenants under Tenant Leases), service and maintenance
contracts (“Service Contracts”), warranties, guaranties, bonds, licenses and
permits, but only to the extent that such Service Contracts, warranties,
guaranties, bonds, licenses and permits are assignable by Seller without any
necessary third party consent, or to the extent that all necessary third party
consents to such assignments have been obtained (provided that Seller shall not
be obligated to obtain such third party consents); and     (d)   To the extent
assignable at no cost to Seller, all intangible personal property, if any, owned
by Seller and related to the Land and the Improvements, including, without
limitation: the name “Hidden Lake Apartments”.

2.   CONTRACT SALES PRICE. The total purchase price for the Property (the “Sales
Price”) shall be THIRTY TWO MILLION AND NO/100 DOLLARS ($32,000,000.00), payable
in cash at Closing. Payment in cash means payment by wire transfer of
immediately available federal funds (“Immediately Available Funds”).   3.  
EARNEST MONEY. Within two (2) Business Days (as hereinafter defined) of the
Effective Date, Buyer shall deliver to LandAmerica Title Company, 8201 Preston
Road, Suite 280, Dallas, Texas 75225, Attention: Debbie S. Moore (Phone:
(214) 368-3695, the “Title Company”), as escrow agent, ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($150,000.00) (by Immediately Available Funds) as
earnest money (the “Initial Earnest Money”), which funds shall be deposited and
held by the Title Company in an interest bearing account, and Buyer shall
provide such information, including its federal identification number, as is
necessary to establish such account. Upon the closing of that certain Contract
of Sale dated as of April ___, 2006, by and between Buyer and TR Walker Ranch
Partners, Ltd., a Texas limited partnership, Buyer shall place into escrow with
the Title Company an additional amount equal to ONE HUNDRED FIFTY THOUSAND AND
NO/100 DOLLARS ($150,000.00) as additional earnest money (the “Additional
Earnest Money”). To the extent delivered by Buyer, the Initial Earnest Money and
the Additional Earnest Money, together with any interest thereon, are
collectively referred to as the “Earnest Money”. If Buyer does not timely
deliver the Initial Earnest Money as provided in this Section 3, this Contract
shall be null and void, and neither party shall have any rights or obligations
hereunder. If Buyer has not otherwise terminated this Contract in accordance
with the terms hereof, Buyer’s failure to timely deliver the Additional Earnest
Money shall constitute a default by Buyer. If the transaction contemplated by
this Contract is closed, then the Earnest Money will be applied in payment of
the Sales Price to be paid at Closing. In the event the transaction is not
closed, then the Title Company shall disburse the Earnest Money in accordance
with the provisions of this Contract.   4.   CLOSING.

  (a)   The closing of the sale of the Property to Buyer (the “Closing”) shall
take place at the Title Company on the date (the “Closing Date”) which is thirty
(30) days after Buyer’s receipt of certificates of occupancy (“New Buildings
CO”) for the four new buildings currently under construction on the Property
(collectively, “New Buildings”) in the approximate locations depicted on
Exhibit H attached hereto; provided, however, the Closing Date shall not be
later than December 31, 2006. If the New Buildings CO has not been obtained by
December 1, 2006, Buyer shall have the option to either (i) waive the
requirement of the New Buildings CO and proceed to Closing with no reduction of
the Purchase Price or (ii) terminate this Contract, whereupon the Earnest Money
shall be returned to Buyer and neither party shall have any further obligations
except those which expressly survive the termination of this Contract. Buyer
shall have a one-time right to

Contract of Sale — Hidden Lake Apartments

2



--------------------------------------------------------------------------------



 



      extend the Closing Date to a date not later than sixty (60) days after
Buyer’s receipt of the New Buildings CO, but in no event later than December 31,
2006, by (i) notifying Seller in writing of such extension at least five
(5) days prior to the then-scheduled Closing Date, and (ii) simultaneously with
delivery of the written notice of extension to Seller, delivering to the Title
Company (by Immediately Available Funds) the additional sum of ONE HUNDRED FIFTY
THOUSAND AND NO/100 DOLLARS ($150,000.00) (the “Extension Fee”) which funds
shall be deposited and held by the Title Company in an interest bearing account.
Except as expressly provided in this Contract, the Extension Fee shall be
non-refundable to Buyer and shall be unconditionally earned by Seller, as
compensation to Seller for granting the extension of the Closing Date; provided,
however, the Extension Fee shall be applied to the Sales Price at Closing. If
Buyer does not deliver the written notice and the Extension Fee in the manner
and within the time period required above, then Buyer shall have waived its
right to extend the Closing Date.     (b)   At the Closing, Seller shall deliver
or cause to be delivered to Buyer, at Seller’s sole cost and expense (except as
otherwise provided in this Section 4(b)), the following:

  (i)   A Special Warranty Deed, in the form attached hereto as Exhibit B, duly
executed and acknowledged by Seller, conveying good and indefeasible title in
fee simple to the Land and Improvements, free and clear of any and all liens,
encumbrances, easements and assessments, except for Permitted Exceptions
(hereinafter defined) and any others approved by Buyer in writing;     (ii)   A
Bill of Sale, Assignment and Assumption Agreement (the “Bill of Sale”), in the
form attached hereto as Exhibit C, duly executed and acknowledged by Seller;    
(iii)   An Assignment of Leases and Assumption Agreement (the “Assignment and
Assumption Agreement”), in the form attached hereto as Exhibit D, duly executed
and acknowledged by Seller;     (iv)   An Owner’s Policy of Title Insurance (the
“Owner’s Title Policy”), delivered in due course by the Title Company after
Closing, to be issued by the Title Company on the standard form in use in the
State of Texas, in the full amount of the Sales Price, dated as of the Closing
Date, insuring Buyer’s fee simple title to the Land and Improvements to be good
and indefeasible subject only to Permitted Exceptions and others approved by
Buyer in writing, and the standard printed exceptions, provided, however:

  (1)   the exception as to area and boundaries may, at the option and expense
of Buyer, be deleted except for “any shortages in area”;     (2)   the standard
exception as to restrictive covenants shall either be deleted or except only for
any restrictive covenants that are Permitted Exceptions;     (3)   the exception
as to standby fees and taxes shall be limited to standby fees and taxes for the
year of Closing and subsequent years, and subsequent assessments for prior years
due to changes in land usage or ownership;

Contract of Sale — Hidden Lake Apartments

3



--------------------------------------------------------------------------------



 



      Any endorsements to the Owner’s Title Policy (except any Seller’s Curative
Endorsements, as hereinafter defined) shall also be at the sole cost and expense
of Buyer.     (v)   Possession of the Property, subject only to the Tenant
Leases and the Permitted Exceptions;     (vi)   A non-foreign affidavit, in the
form attached hereto as Exhibit E, duly executed and acknowledged by Seller;    
(vii)   A form of notice to all tenants of the Property (“Tenant Notice Letter”)
duly executed by Seller, in the form attached as Exhibit F;     (viii)   Subject
to the limitations of this Contract, a recertification of the representations
and warranties contained in Section 12;     (ix)   The most current Rent Roll
(as hereinafter defined) available to Seller;     (x)   Originals, if available,
and otherwise copies of the New Buildings CO;     (xi)   Evidence of its
capacity and authority for the closing of this transaction; and     (xii)   Such
other documents as may be reasonably required to close this transaction, duly
executed.

  (c)   At the Closing, Buyer shall perform and deliver, at Buyer’s sole cost
and expense, the following:

  (i)   The Sales Price in Immediately Available Funds (reduced by the amount,
if any, of the Earnest Money applied for that purpose);     (ii)   The
Assignment and Assumption Agreement duly executed and acknowledged by Buyer;    
(iii)   The Tenant Notice Letters duly executed by Buyer;     (iv)   Evidence of
its capacity and authority for the closing of the transaction contemplated
herein; and     (v)   Such other documents as may be reasonably required to
close this transaction, duly executed.

  (d)   Seller shall pay: the premium for the Owner’s Title Policy and the cost
of any Seller’s Curative Endorsements (except the premium of the area and
boundary modification (if any) and the cost of any other endorsements shall be
paid entirely by Buyer), 1/2 of any escrow fee; fees for preparation of the
conveyance documentation; Seller’s attorneys’ fees; any costs of preparing the
Existing Survey (as hereinafter defined) and the New Survey (as hereinafter
defined) and other expenses stipulated to be paid by Seller under other
provisions of this Contract. Buyer shall pay: survey fees (excluding the costs
of preparing the Existing Survey or the New Survey but including any others
costs to update or recertify the Existing Survey or the New Survey), the costs
of any endorsements

Contract of Sale — Hidden Lake Apartments

4



--------------------------------------------------------------------------------



 



      related to the Owner’s Title Policy (except the cost of any Seller’s
Curative Endorsements), including the modification of the survey exception, the
cost of any mortgagee policy of title insurance (including endorsements), 1/2 of
any escrow fee; Buyer’s attorneys’ fees; and other expenses stipulated to be
paid by Buyer under other provisions of this Contract.     (e)   Assessments,
current taxes, rents and maintenance fees will be prorated as of the Closing
Date; provided, however, no prorations will be made for delinquent rents
existing as of the Closing. Proration of taxes will be made on the basis of
(i) the assessed value of the Land and Improvements for the year of Closing, if
known, or the assessed value of the Land and Improvements for the year before
Closing, if such value is not known, multiplied by (ii) the tax rates for the
year of Closing, if known, or the rates for the year before Closing, if not
known, with a subsequent cash adjustment of such proration to be made between
Seller and Buyer, if necessary, within 30 days of when actual tax figures are
available. If any such charges, expenses, and income other than taxes are
unavailable at the Closing Date, then a readjustment of these items shall be
made within 30 days after the Closing. With respect to any delinquent rentals,
Buyer will make a reasonable attempt for 3 months following Closing (but shall
not be obligated) to collect the same for Seller’s benefit after the Closing in
the usual course of the operation of the Property and such collection, if any,
will be remitted to Seller promptly upon receipt by Buyer. Nothing contained
herein shall operate to require Buyer to institute any lawsuit or other
collection procedure to collect such delinquent rentals or to prohibit Seller
from any such collection. Any sums received by Buyer from any tenants owing
delinquent rentals will be applied first to the current portion of such tenant’s
rent, then to any delinquent rentals owed with respect to the period following
Closing, and then (and only then) to delinquent rentals owed with respect to the
period before Closing. Buyer additionally agrees to pay or reimburse all usual
and customary finder’s fees, commissions and the like payable with respect to
any Tenant Leases that (1) are executed after the Effective Date and prior to
the Closing Date and (2) pursuant to which the Tenant takes occupancy of its
unit on or after the expiration of the Feasibility Period. At the Closing,
Seller will pay to Buyer in cash the amount of any security deposits actually
paid to or received by Seller under the Tenant Leases (and not as of the Closing
Date returned to or forfeited by tenants under Tenant Leases) and any prepaid
rentals actually paid to or received by Seller for periods subsequent to the
Closing; provided, however, non-refundable payments, deposits, or fees
(including pet fees/deposits) collected by Seller shall not be prorated. In
making the prorations required by this Section 4, the economic burdens and
benefits of ownership of the Property for the Closing Date shall be allocated to
Buyer. The provisions of this Section 4(e) shall survive the Closing.     (f)  
Utilities and other customarily prorated expenses, including, without
limitation, water, sewer, gas, electricity, trash removal, and fire protection
service, and any contracts or agreements for services to the Property to be
transferred to and assumed by Buyer, to the extent paid for by Seller or
required to be paid for by Seller for a period after Closing, shall be prorated
as of the Closing Date. Other expenses relating to the Property up to the
Closing Date and all periods prior thereto including those required by any
contract or agreement for any services to the Property and those incurred or
ordered by Seller or Seller’s agents that are not to be transferred and assumed
by Buyer, including, without limitation, insurance and administrative expenses,
shall be paid for by Seller, and Buyer shall not be liable therefor. Seller
shall not assign to Buyer, and Buyer shall not be entitled to, any deposits held
by any utility company or other company servicing the Property; instead, such
deposits shall be returned to Seller, and Buyer shall arrange and

Contract of Sale — Hidden Lake Apartments

5



--------------------------------------------------------------------------------



 



      bear all responsibility to arrange with all utility companies to have
accounts styled in Buyer’s name beginning on the Closing Date. The provisions of
this Section 4(f) shall survive the Closing.     (g)   At the Closing, Seller
shall deliver to Buyer (or make available at the Property), to the extent in
Seller’s possession or control, originals of the Tenant Leases, copies of the
tenant correspondence files, keys, access codes, and originals of any other
items which Seller was required to furnish or make available pursuant to
Section 7, except for Seller’s general ledger and other internal books or
records which shall be retained by Seller.     (h)   If any apartment unit is
vacated five (5) days or more prior to Closing, then, prior to Closing, Seller
shall use commercially reasonable diligence to return such unit to rentable
condition in accordance with Seller’s customary cleaning, painting, and repair
standards for vacant units, including causing all appliances to be cleaned and
in working order (the condition of such an apartment unit after cleaning is
referred to herein as a “Rent Ready Condition”). Buyer shall receive a credit
for each unit that became vacant on a date that is five or more days prior to
Closing and that is not in Rent Ready Condition at Closing in an amount agreed
to by Seller and Buyer. In the event Seller and Buyer cannot agree upon the
amount with respect to any unit or units which are not in Rent Ready Condition
(“Disputed Units”), the sum of $400.00 as to each Disputed Unit shall be
withheld from the Sales Price at Closing and deposited in an escrow account
(“Make Ready Escrow Account”) maintained by the Title Company under an Escrow
Agreement to be agreed upon by Seller and Buyer at Closing. Buyer shall be
entitled to withdraw funds from the Escrow Amount as repairs are made to the
Disputed Units (up to a maximum of $400.00 per Disputed Unit) within fifteen
(15) days from presentation to the Title Company (with a copy to Seller) of a
request for disbursement accompanied by copies of paid third party invoices
evidencing such work (“Request for Disbursement”); provided, however, Seller
shall have the right to dispute such payment by sending written notice of such
objection to the Title Company and Buyer within ten (10) days following receipt
of the Request for Disbursement. The Title Company shall hold such funds in the
Make Ready Escrow Account as to the disputed Request for Disbursement until
Seller and Buyer advise the Title Company in writing as to the agreed
disbursement of the disputed funds. The balance of the Make Ready Escrow Account
shall be paid to Seller upon the earlier to occur of (i) the completion of the
repairs to all of the Disputed Units; or (ii) thirty (30) days from Closing.

5.   FEASIBILITY STUDY AND INSPECTION.

  (a)   Buyer is granted the right to conduct engineering and/or market and
economic feasibility studies of the Property and a physical inspection of the
Property, including studies or inspections to determine the existence of any
environmental hazards or conditions (collectively, the “Feasibility Study”)
during the period (the “Feasibility Period”) commencing on the Effective Date
and ending at 5:00 p.m., Dallas, Texas time on May 5, 2006. With Seller’s
permission, after Seller has received advance notice sufficient to permit it to
schedule in an orderly manner Buyer’s examination of the Property and to provide
at least twenty-four (24) hours advance written notice to any affected tenants,
Buyer or its designated agents may enter upon the Property for purposes of
analysis or other tests and inspections deemed necessary by Buyer for the
Feasibility Study; provided, however, Buyer is not permitted to perform any
intrusive testing, including, without limitation, a Phase II environmental
assessment or boring, without (i) submitting to Seller the scope and inspections
for such testing; and (ii) obtaining the prior

Contract of Sale — Hidden Lake Apartments

6



--------------------------------------------------------------------------------



 



      written consent of Seller which may be withheld in Seller’s sole and
absolute discretion. Buyer shall not alter the physical condition of the
Property without notifying Seller of its requested tests, and obtaining the
written consent of Seller to any physical alteration of the Property. Buyer will
exercise its best efforts to conduct or cause to be conducted all inspections
and tests in a manner and at times which will not unreasonably interfere with
any tenant’s use and occupancy of the Property. If Buyer determines, in its sole
judgment, that the Property is not suitable for any reason for Buyer’s intended
use or purpose, or is not in satisfactory condition, then Buyer may terminate
this Contract by written notice to Seller prior to expiration of the Feasibility
Period, in which case the Earnest Money will be returned to Buyer, and neither
party shall have any further right or obligation hereunder other than as set
forth herein with respect to rights or obligations that survive termination. If
the Contract is not terminated in the manner and within the time provided in
this Section 5, the condition provided in this Section 5(a) and any and all
objections with respect to the Feasibility Study shall be deemed to have been
waived by Buyer for all purposes. The Feasibility Study shall be at Buyer’s sole
cost and expense.     (b)   Buyer shall promptly restore the Property to its
original condition if damaged or changed due to the tests and inspections
performed by Buyer, free of any mechanic’s or materialman’s liens or other
encumbrances arising out of any of the inspections or tests, and shall provide
Seller, at no cost to Seller, with a copy of the results of any tests and
inspections made by Buyer, excluding any market and economic feasibility
studies. Buyer shall keep confidential the results of any tests and inspections
made by Buyer, and shall not disclose said results to any third parties; other
than Buyer’s officers, directors, employees, affiliates, counsel, investment
advisors, potential lenders, partners, investors and participants and their
advisors and other representatives (collectively “Buyer Group”), and the Buyer
Group shall be informed to treat such information confidentially and in
accordance with the terms and conditions of this Contract. Buyer hereby
indemnifies and holds Seller harmless from all claims, liabilities, damages,
losses, costs, expenses (including, without limitation, reasonable attorneys’
fees), actions and causes of action arising out of or in any way relating to the
Feasibility Study performed by Buyer, its agents, independent contractors,
servants and/or employees, including those caused by or in any way contributed
to by the negligence of Seller, its agents, independent contractors, servants
and/or employees; provided such indemnity shall not extend to the gross
negligence or willful misconduct of the Seller, its agents, independent
contractors, servants and/or employees. Buyer further waives and releases any
claims, demands, damages, actions, causes of action or other remedies of any
kind whatsoever against Seller for property damages or bodily and/or personal
injuries to Buyer, its agents, independent contractors, servants and/or
employees arising out of the Feasibility Study or use in any manner of the
Property. Buyer shall procure and continue in force from and after the date
Buyer first enters the Property, and continuing throughout the term of this
Contract, Comprehensive General Liability Insurance with a combined single limit
of not less than One Million Dollars ($1,000,000) per occurrence, or Commercial
General Liability Insurance, with limits of not less than One Million Dollars
($1,000,000) per occurrence and Two Million Dollars ($2,000,000) per event.
Seller and Thompson Realty Corporation shall be included as an additional
insured(s) under such comprehensive general liability or commercial general
liability coverage. Such insurance shall include: (i) personal injury liability
with employee and contractual exclusions removed; and (ii) a waiver of
subrogation in favor of Seller without exception for the negligence of any
additional insured. Buyer will not be permitted to come onto the Property unless
and until Buyer has provided to Seller a

Contract of Sale — Hidden Lake Apartments

7



--------------------------------------------------------------------------------



 



      certificate of insurance evidencing such coverage, the additional insured
status of Seller, and such waiver of subrogation. The provisions of this
Section 5(b) shall survive the Closing or any termination of this Contract and
are not subject to any liquidated damage limitation on remedies, notwithstanding
anything to the Contrary in this Contract.     (c)   During the Feasibility
Period, Buyer shall review all Service Contracts provided by Seller. Buyer shall
notify Seller prior to the expiration of the Feasibility Period of those Service
Contracts that it disapproves, and Seller shall, at Seller’s expense, terminate
such disapproved Service Contracts effective not later than the Closing Date.
All Service Contracts not disapproved by Buyer during the Feasibility Period
shall be deemed to have been approved by Buyer, and Buyer shall assume and be
liable for any and all obligations under the respective Service Contracts
extending past the Closing Date. Notwithstanding the foregoing, Buyer shall be
deemed to have approved and shall have no right to reject those Service
Contracts that, by their terms, cannot be terminated by Seller without the
payment of a penalty, termination fee, or other charge.

6.   TITLE APPROVAL.

  (a)   Seller has previously delivered to Buyer and Buyer acknowledges receipt
of: (i) a Commitment for Title Insurance with copies of all recorded instruments
affecting the Property and recited as exceptions in said Commitment for Title
Insurance (collectively, the “Commitment”) and (ii) the most current survey of
the Property in Seller’s possession or control (“Existing Survey”). If Buyer has
an objection to items disclosed in the Commitment or the Existing Survey, then
Buyer will be entitled to give Seller written notice of its objections for a
period of ten (10) Business Days following the receipt of the Commitment and the
Existing Survey. If Buyer gives timely written notice of its objections, then
Seller may, but shall not have any obligation to, cure such objections for a
period of five (5) days from the date Seller receives Buyer’s notice (“Seller’s
Cure Period”). Seller shall utilize reasonable diligence to cure any errors in
the Commitment, provided Seller shall not have any obligation to expend any
money, to incur any contractual or other obligations, or to institute any
litigation in pursuing such efforts other than to remove at Closing financing
liens of an ascertainable amount created by, through, or under Seller; further
provided, notwithstanding the foregoing, Seller is required to cure any
objection that may be cured by performance of the following acts: (A)
satisfaction of any mortgages placed upon the Property by Seller or expressly
assumed by Seller as a lien to secure indebtedness; or (B) causing the release
of any mechanic’s liens placed upon the Property by a third party in connection
with work performed or alleged to have been performed on the Property by, or at
the request of, Seller (collectively “Monetary Encumbrances”). At Seller’s
option, Seller may elect to cure an objection made by Buyer by causing the Title
Company to issue an endorsement to “insure over” such objection (“Seller’s
Curative Endorsement”). If any objection is not satisfied during Seller’s Cure
Period, then Buyer shall elect not later then five (5) days after the expiration
of Seller’s Cure Period, but in any event on or before expiration of the
Feasibility Period, as its sole and exclusive remedy to either: (i) terminate
this Contract, in which case the Earnest Money shall be refunded to Buyer, and
neither party will have any further rights or obligations pursuant to this
Contract, other than as set forth herein with respect to rights or obligations
that survive termination; or (ii) waive the unsatisfied objection (which shall
thereupon become a Permitted Exception) and proceed to Closing. Any exception to
title not objected to by Buyer in the manner and within the time period
specified in this Section 6(a) shall be deemed accepted by Buyer. At least
thirty (30) days prior to the Closing Date, Seller shall, at Seller’s sole cost
and expense, obtain and cause to be

Contract of Sale — Hidden Lake Apartments

8



--------------------------------------------------------------------------------



 



      delivered to Buyer an update of the Existing Survey (“New Survey”) which
shall depict the location of New Buildings together with any sidewalks and
paving installed in connection with the New Buildings. If the New Survey shows
exceptions not previously shown on the Existing Survey (individually a “New
Exception” and collectively the “New Exceptions”), Buyer may object to such New
Exceptions in accordance with the mechanism contained in this Section 6(a);
provided Buyer shall have no right to object to any New Exception if the New
Exception (i) is a utility service easement (“Service Easement”) whereby the
public utility provides utility service to any portion of the Improvements
(including the New Buildings) and the Improvements do not encroach into the
boundaries of the Service Easement; or (ii) reflects the addition of paving,
sidewalks or landscaping and such additional of paving, sidewalks or landscaping
does not cause the Property to violate applicable law or applicable
restrictions, or (iii) the location of the New Buildings is the New Buildings
are substantially in the locations depicted on Exhibit H attached hereto and the
location does not cause the Property to violate applicable law or applicable
restrictions. The phrase “Permitted Exceptions” means those exceptions to title
set forth in the Commitment or Existing Survey or the New Survey and that have
been accepted or deemed accepted by Buyer. The failure of Seller to deliver a
Commitment or the Existing Survey satisfying the requirements of this
Section 6(a) will not under any circumstances extend the period for review of
the Commitment or Existing Survey beyond the Feasibility Period, and Buyer’s
sole and exclusive remedy for any such failure shall be to terminate this
Contract prior to the expiration of the Feasibility Period in accordance with
the provisions of Section 5(a). Buyer shall notify Seller in writing of any
failure of the Commitment or Existing Survey to satisfy the requirements of this
Section 6(a) within ten (10) days after the Commitment and Existing Survey are
received by Buyer, and if Buyer fails to do so, then they shall be deemed to
satisfy such requirements.     (b)   After the Effective Date, Seller shall not
intentionally or deliberately place on the Property any encumbrance (references
to “encumbrance” include any lien, encumbrance, or other exception to title)
other than new Tenant Leases as permitted by the terms of this Contract. If
prior to the Closing Date title to the Property becomes subject to any
encumbrance other than a Permitted Exception, then Seller may (but shall not be
obligated to) attempt to cure such encumbrance; provided Seller shall be
obligated to remove any Monetary Encumbrance. If Seller is unable or unwilling
to cure any such encumbrance, then Buyer may, as its sole and exclusive remedy
either: (i) terminate this Contract by written notice to Seller whereupon the
Earnest Money and any Extension Fee shall be returned to Buyer, and neither
party will have any right or obligation hereunder other than as set forth herein
with respect to rights or obligations that survive termination; or (ii) proceed
to Closing without receiving any credit against or reduction of the Sales Price
whereupon Buyer shall be deemed to have accepted such encumbrance as an
exception to title (which shall thereupon become a Permitted Exception).

7.   SUBMISSION MATTERS.

  (a)   To the extent that Seller has not already done so, Seller shall within
five (5) business days deliver to Buyer copies of the following (the “Submission
Matters”), to the extent (and only to the extent) that such items are available
and in Seller’s actual possession:

  (i)   revenue and expense reports, or equivalent, in the form prepared by the
property manager for the most recent twenty-four (24) months (“Operating
Reports”);

Contract of Sale — Hidden Lake Apartments

9



--------------------------------------------------------------------------------



 



  (ii)   copies of any Service Contracts which are currently in effect;    
(iii)   the aged delinquency report(s) for the previous twelve (12) months, in
the form prepared by the property manager;     (iv)   Seller’s most current
Owner’s Title Policy (with the amount of the coverage removed);     (v)   an
inventory of the Personal Property, which inventory shall identify which items
are leased and which items are owned by, as appropriate, the Seller or Seller’s
property manager;     (vi)   a rent roll, as of a recent date in the form
provided to Seller by its property manager (“Rent Roll”);     (vii)   copies of
all tax (real and personal property) bills for the current year and the
immediately preceding year together with the current tax assessment information;
    (viii)   copies of all utility bills for the most recent twelve (12) months;
    (ix)   the Phase I Environmental Site Assessment prepared by Raba-Kistner
Consultants, Inc., Project NO. ASF99-163-00, dated September, 1999 (“Existing
Environmental Report”); and     (x)   the insurance claim report for any
insurance claims made with regard to the Property in the most recent twelve
(12) months.

  (b)   In addition, Seller has or will cause to be made available to Buyer for
inspection at the Property the following (the “Additional Submission Matters”),
to the extent (and only to the extent) that such items are available and in
Seller’s actual possession or control:

  (i)   copies of any plans and specifications;     (ii)   maintenance records
for the Property;     (iii)   tenant correspondence files;     (iv)   books and
records for the Property;     (v)   copies of Tenant Leases;     (vi)   copies
of the plans for the New Buildings (“New Building Plans”)     (vii)   copies of
any certificates of occupancy; and     (viii)   copies of any warranties or
guaranties applicable to the Property.

  (c)   As soon as practicable, Seller shall provide to Buyer a written report
dated within 30 days of the Effective Date by a licensed pest control agent
showing no visible property damage or infestation from termites or other pests
(“Termite Report”). If the Termite Report shows any visible property damage or
infestation from termites or other pests, Seller shall either repair such damage
prior to the Closing or Buyer shall have the option to either: (i)

Contract of Sale — Hidden Lake Apartments

10



--------------------------------------------------------------------------------



 



      terminate this Contract, in which case the Earnest Money shall be refunded
to Buyer, and neither party will have any further rights or obligations pursuant
to this Contract, other than as set forth herein with respect to rights or
obligations that survive termination; or (ii) waive the unsatisfied objection
and proceed to Closing.     (d)   Any failure of Seller to timely deliver any of
the Submission Matters or make available any of the Additional Submission
Matters will not extend the Feasibility Period beyond the period prescribed in
Section 5(a) hereof, and Buyer’s sole and exclusive remedy on account of any
such failure will be to terminate this Contract prior to the expiration of the
Feasibility Period in accordance with the provisions of such Section 5(a).
Except as expressly provided in Section 12 hereof, Seller makes no
representation or warranty, express or implied, as to the accuracy or
completeness of the information contained in the Submission Matters or the
Additional Submission Matters.     (e)   The non-public Submission Materials,
the Additional Submission Matters and the Termite Report (together with any
other information regarding the Property made available to Buyer) are
confidential and shall not be distributed or disclosed by Buyer to any person or
entity, except as may be required by law, provided that Buyer may disclose the
Submission Materials to the Buyer Group provided such parties are made aware of
the confidential nature of such information. If the transaction evidenced hereby
fails to close for any reason whatsoever, Buyer shall return to Seller all
copies of the Submission Materials which Seller or its agents may have delivered
to Buyer (together with any other information regarding the Property made
available to Buyer).

8.   BROKER’S FEE. Buyer and Seller represent and warrant to each other that no
real estate commissions, finders’ fees, or brokers’ fees have been or will be
incurred in connection with the sale of the Property by Seller to Buyer other
than William M. Woodall P.C. (“Broker”). Seller shall pay a commission to Broker
pursuant to a separate agreement between Seller and Broker. Such commissions
shall be deemed earned and shall be due and payable only if, as and when the
sale contemplated by this Contract is consummated. Buyer and Seller shall
indemnify, defend and hold each other harmless from any claim, liability,
obligation, cost or expense (including attorneys’ fees and expenses) for fees or
commissions relating to Buyer’s purchase of the Property asserted against either
party by any broker or other person (other than the Broker) claiming by, through
or under the indemnifying party or whose claim is based on the indemnifying
party’s acts. The terms and provisions hereof supersede in their entirety any
prior agreements or understandings of any kind or character between Seller and
Broker with respect to the payment of a commission, finder’s fee or other sum in
connection with the sale of the Property. The provision of this Section 8 shall
survive the Closing or any termination of this Contract.   9.   LIMITATION OF
SELLER’S REPRESENTATIONS AND WARRANTIES.

  (a)   BUYER ACKNOWLEDGES THAT EXCEPT FOR ANY EXPRESS WARRANTIES AND
REPRESENTATIONS CONTAINED IN THIS CONTRACT OR ANY INSTRUMENT, DOCUMENT, OR
AGREEMENT TO BE DELIVERED TO BUYER AT CLOSING, BUYER IS NOT RELYING ON ANY
WRITTEN, ORAL, IMPLIED, OR OTHER REPRESENTATIONS, STATEMENTS, OR WARRANTIES BY
SELLER OR ANY AGENT OF SELLER OR ANY REAL ESTATE BROKER OR SALESMAN. ALL
PREVIOUS WRITTEN, ORAL, IMPLIED, OR OTHER STATEMENTS, REPRESENTATIONS,
WARRANTIES, OR AGREEMENTS, IF ANY, ARE MERGED HEREIN. EXCEPT AS EXPRESSLY SET
FORTH HEREIN, SELLER SHALL NOT HAVE ANY LIABILITY TO BUYER, AND BUYER SHALL
RELEASE SELLER

Contract of Sale — Hidden Lake Apartments

11



--------------------------------------------------------------------------------



 



      FROM ANY LIABILITY (INCLUDING, WITHOUT LIMITATION, CONTRACTUAL AND/OR
STATUTORY ACTIONS FOR CONTRIBUTION OR INDEMNITY), FOR, CONCERNING, OR REGARDING:
(A) THE NATURE AND CONDITION OF THE PROPERTY, INCLUDING, WITHOUT LIMITATION, THE
SUITABILITY THEREOF FOR ANY ACTIVITY OR USE; (B) ANY IMPROVEMENTS OR SUBSTANCES
LOCATED THEREON; OR (C) THE COMPLIANCE OF THE PROPERTY WITH ANY LAWS, RULES,
ORDINANCES, OR REGULATIONS OF ANY GOVERNMENT OR OTHER BODY. EXCEPT AS EXPRESSLY
PROVIDED IN SECTION 12, SELLER HAS NOT MADE, DOES NOT MAKE, AND EXPRESSLY
DISCLAIMS, ANY WARRANTIES, REPRESENTATIONS, COVENANTS OR GUARANTEES, EXPRESSED
OR IMPLIED, OR ARISING BY OPERATION OF LAW, AS TO THE MERCHANTABILITY,
HABITABILITY, QUANTITY, QUALITY, OR ENVIRONMENTAL CONDITION OF THE PROPERTY OR
ITS SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE. BUYER AFFIRMS THAT
IT: (I) HAS OR WILL HAVE HAD THE OPPORTUNITY TO HAVE INVESTIGATED AND INSPECTED
THE PROPERTY AND IS FAMILIAR AND SATISFIED WITH THE PHYSICAL CONDITION OF THE
PROPERTY; AND (II) HAS MADE OR WILL HAVE AN OPPORTUNITY TO MAKE ITS OWN
DETERMINATION AS TO THE MERCHANTABILITY, QUANTITY, QUALITY, AND CONDITION OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, THE POSSIBLE PRESENCE OF TOXIC OR
HAZARDOUS SUBSTANCES OR WASTE OR OTHER ENVIRONMENTAL CONTAMINATION AND THE
PROPERTY’S SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE OR USE. BUYER
HEREBY ACCEPTS THE PROPERTY IN ITS PRESENT CONDITION (INCLUDING ENVIRONMENTAL
CONDITIONS) ON AN “AS IS,” “WHERE IS,” AND “WITH ALL FAULTS” BASIS. BUYER
FURTHER ACKNOWLEDGES THAT WITHOUT THIS ACCEPTANCE, THIS SALE WOULD NOT BE MADE
AND THAT EXCEPT AS EXPRESSLY SET FORTH IN THIS CONTRACT, SELLER WILL NOT UNDER
ANY CIRCUMSTANCES HAVE ANY OBLIGATION WHATSOEVER TO UNDERTAKE ANY REPAIR,
ALTERATION, REMEDIATION, OR OTHER WORK OF ANY KIND WITH RESPECT TO ANY PORTION
OF THE PROPERTY. BUYER AND ITS SUCCESSORS AND ASSIGNS HAVE, AND SHALL BE DEEMED
TO HAVE, ASSUMED ALL RISK AND LIABILITY WITH RESPECT TO THE PRESENCE OF TOXIC OR
HAZARDOUS SUBSTANCES OR WASTE OR OTHER ENVIRONMENTAL CONTAMINATION ON OR WITHIN
OR UNDER THE SURFACE OF THE PROPERTY, WHETHER KNOWN OR UNKNOWN, APPARENT,
NON-APPARENT OR LATENT, AND WHETHER EXISTING PRIOR TO, AT, OR SUBSEQUENT TO,
TRANSFER OF THE PROPERTY. EXCEPT AS EXPRESSLY SET FORTH IN THIS CONTRACT, BUYER
AND ITS SUCCESSORS AND ASSIGNS HEREBY RELEASE SELLER OF AND FROM ANY AND ALL
RESPONSIBILITY, LIABILITY, OBLIGATIONS, AND CLAIMS, KNOWN OR UNKNOWN, INCLUDING,
WITHOUT LIMITATION, ANY OBLIGATION TO TAKE THE PROPERTY BACK OR REDUCE THE
PRICE, OR ACTIONS FOR CONTRIBUTION OR INDEMNITY, THAT BUYER OR ITS SUCCESSORS
AND ASSIGNS MAY HAVE AGAINST SELLER OR THAT MAY ARISE IN THE FUTURE, BASED IN
WHOLE OR IN PART, UPON THE PRESENCE OF TOXIC OR HAZARDOUS SUBSTANCES OR WASTE OR
OTHER ENVIRONMENTAL CONTAMINATION ON OR WITHIN OR UNDER THE SURFACE OF THE
PROPERTY, INCLUDING, WITHOUT LIMITATION, ALL RESPONSIBILITY, LIABILITY,
OBLIGATIONS, AND CLAIMS THAT MAY ARISE UNDER THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION, AND

Contract of Sale — Hidden Lake Apartments

12



--------------------------------------------------------------------------------



 



      LIABILITY ACT, AS AMENDED 42 U.S.C. § 9601 ET SEQ. BUYER FURTHER
ACKNOWLEDGES THAT THE PROVISIONS OF THIS DISCLAIMER AND RELEASE HAVE BEEN FULLY
EXPLAINED TO BUYER AND THAT BUYER FULLY UNDERSTANDS AND ACCEPTS SAME. THE
PROVISIONS OF THIS DISCLAIMER AND RELEASE SURVIVE CLOSING.     (b)   Except as
otherwise specifically stated in this Contract, Buyer agrees that Seller shall
not be responsible or liable to Buyer for any construction defects, errors,
omissions, or on account of any other conditions affecting the Property, as
Buyer is purchasing the Property AS IS, WHERE IS, and WITH ALL FAULTS. Buyer or
anyone claiming by, through or under Buyer, hereby fully releases Seller, its
employees, officers, directors, representatives, attorneys and agents from any
claim, cost, loss, liability, damage, expense, demand, action or cause of action
arising from or related to any construction defects, errors, omissions, or other
conditions affecting the Property. Buyer further acknowledges and agrees that
this release shall be given full force and effect according to each of its
expressed terms and provisions, including, without limitation, those relating to
unknown and suspected claims, damages and causes of action. This covenant
releasing Seller shall be a covenant running with the Property and shall be
binding upon Buyer, its successors and assigns. Subject to consummation of this
Contract, Seller hereby assigns to Buyer, without recourse or representation of
any nature, effective upon Closing, any and all claims that Seller may have
against any third party for any such errors, omissions or defects in the
Property. As a material covenant and condition of this Contract, Buyer agrees
that in the event of any such construction defects, errors, omissions or on
account of any other conditions affecting the Property, Buyer shall look solely
to Seller’s predecessors in title or to such contractors and consultants as may
have contracted for work in connection with the Property for any redress or
relief. Upon the assignment by Seller of its claims, Buyer releases Seller of
all rights, express or implied, Buyer may have against Seller arising out of or
resulting from any errors, omissions or defects in the Property. Buyer further
understands that some of Seller’s predecessors in title may have filed petitions
under the bankruptcy code and Buyer may have no remedy against such
predecessors, contractors or consultants. This waiver and release of claims
shall survive the Closing.

10.   DEFAULT.

  (a)   Seller’s Remedies. If Buyer fails to perform its obligations pursuant to
this Contract at or prior to Closing for any reason except failure by Seller to
perform hereunder, or if prior to Closing any one or more of Buyer’s
representations or warranties are breached in any material respect, then Seller
shall be entitled, as its SOLE and EXCLUSIVE remedy (except as provided in
Sections 5(b) and 8), to terminate this Contract and retain the Earnest Money as
liquidated damages and not as penalty, in full satisfaction of claims against
Buyer hereunder. Seller and Buyer agree that Seller’s damages resulting from
Buyer’s default are difficult, if not impossible, to determine, and the Earnest
Money is a fair estimate of those damages and has been agreed to in an effort to
cause the amount of such damages to be certain. Notwithstanding anything in this
Section 10(a) to the contrary, in the event of Buyer’s default or termination of
this Contract, Seller shall have all remedies available at law or in equity if
Buyer or any party related to or affiliated with Buyer is asserting any claims
or right to the Property that would otherwise delay or prevent Seller from
having clear, indefeasible and marketable title to the Property.

Contract of Sale — Hidden Lake Apartments

13



--------------------------------------------------------------------------------



 



  (b)   Buyer’s Remedies. If Seller fails to perform its obligations pursuant to
this Contract for any reason except failure by Buyer to perform hereunder, or if
prior to Closing any one or more of Seller’s representations or warranties are
breached in any material respect, then Buyer shall elect, as its SOLE and
EXCLUSIVE remedy, to either: (i) terminate this Contract by giving Seller timely
written notice of such election prior to or at Closing and recover the Earnest
Money and any Extension Fee, together with Buyer’s actual, third party, out of
pocket costs and expenses incurred in connection with Buyer’s Feasibility Study,
up to a maximum cumulative reimbursement not to exceed $25,000.00; or
(ii) enforce specific performance; provided, however, if — and only if — the
remedy of specific performance is not available to Buyer due to Seller’s prior
sale of the Property to a third party, then Buyer shall have the additional
remedy of terminating the Agreement and recovering from Seller an amount equal
to the sum of Buyer’s documented, out-of-pocket third party costs paid or
incurred in connection with the acquisition of the Property, or (iii) waive said
failure or breach and proceed to Closing. Notwithstanding anything herein to the
contrary, Buyer shall be deemed to have elected to terminate this Contract if
Buyer fails to deliver to Seller written notice of its intent to file a claim or
assert a cause of action for specific performance against Seller on or before
fifteen (15) business days following the scheduled Closing Date or, having given
such notice, fails to file a lawsuit asserting such claim or cause of action in
Bexar County, Texas, within two (2) months following the scheduled Closing Date.
In no event or circumstance shall Buyer be entitled to any consequential or
punitive damages. Buyer’s remedies shall be limited to those described in this
Section 10(b).     11.   ATTORNEYS’ FEES. Any party to this Contract who is the
prevailing party in any legal proceeding against the other party brought under
or with respect to this Contract or transaction shall be additionally entitled
to recover court costs and reasonable attorneys’ fees from the non-prevailing
party.     12.   REPRESENTATIONS AND WARRANTIES OF SELLER.

  (a)   Seller hereby represents and warrants to Buyer, which representations
and warranties shall be deemed made by Seller to Buyer as of the Effective Date
and also as of the Closing Date:

  (i)   To Seller’s knowledge, there are no parties in possession of any portion
of the Property except Seller and tenants under Tenant Leases;     (ii)   To
Seller’s knowledge, except as provided in the Rent Rolls, neither Seller nor any
tenant is in default of any material obligation pursuant to the terms of the
Tenant Leases;     (iii)   Seller has, or on the Closing Date will have, the
partnership power and authority to sell and convey the Property as provided in
this Contract and to carry out Seller’s obligations hereunder, and that all
requisite partnership action necessary to authorize Seller to enter into this
Contract and to carry out Seller’s obligations hereunder has been, or on the
Closing Date will have been, taken;     (iv)   To Seller’s knowledge, the
Operating Reports are true and correct in all material respects;

Contract of Sale — Hidden Lake Apartments

14



--------------------------------------------------------------------------------



 



  (v)   Seller has received no written notice from any government agency having
jurisdiction over the Land or Improvements that either considers the
construction of the Improvements or the operation or use of the Property to be
in violation of any law, ordinance, regulation or order;     (vi)   Without any
other investigation or inquiry of any kind, except as may be lawfully located on
the Property and except as disclosed in the Existing Environmental Report, to
Seller’s knowledge, there are no Hazardous Materials in, attributable to or
affecting the Land or Improvements. As used herein, a “Hazardous Material” means
any hazardous, toxic or dangerous waste, substance or material, pollutant or
contaminant, as defined for purposes of any Environmental Laws or any other
federal, state or local law, ordinance, rule, regulation or other enforcement
vehicle applicable to the Property, or any substance which is toxic, explosive,
corrosive, flammable, infectious, radioactive, carcinogenic, mutagenic, or
otherwise hazardous, or any substance which contains gasoline, diesel fuel or
other petroleum hydrocarbons, polychlorinated biphenyls (PCBs), or radon gas,
urea formaldehyde, asbestos or lead. “Environmental Laws” means all federal,
state and local laws, ordinances, rules and regulations now or hereafter in
force, as amended from time to time, and all federal and state court decisions,
consent decrees and orders interpreting or enforcing any of the foregoing, in
any way relating to or regulating human health or safety, or industrial hygiene
or environmental conditions, or protection of the environment, or pollution or
contamination of the air, soil, surface water or groundwater, and includes the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, 42
U.S.C. § 9601, et seq., the Resource Conservation and Recovery Act, 42 U.S.C. §
6901, et seq., and the Clean Water Act, 33 U.S.C. § 1251, et seq.;     (vii)  
There are no actions, suits or proceedings pending for which Seller has received
service of process, before or by any judicial, administrative or union body, any
arbiter or any governmental authority, against or affecting Seller or the
Property. To Seller’s knowledge, Seller has not received any written notice of a
pending or threatened eminent domain or similar proceeding that would affect the
Land or Improvements;     (viii)   Seller is not a “foreign person” as defined
in Section 1445 of the Internal Revenue Code of 1986, as amended, and the Income
Tax Regulations thereunder;     (ix)   Neither Seller, nor any of its
affiliates, nor any of their respective partners, members, shareholders or other
equity owners, and none of their respective employees, officers, directors,
representatives or agents, is, nor will they become, a person or entity with
whom U.S. persons or entities are restricted from doing business under
regulations of the Office of Foreign Asset Control (“OFAC”) of the Department of
the Treasury (including those named on OFAC’s Specially Designated and Blocked
Persons List) or under any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action and is not and will not engage in any dealings or
transactions or be otherwise associated with such persons or entities;

Contract of Sale — Hidden Lake Apartments

15



--------------------------------------------------------------------------------



 



  (x)   To Seller’s knowledge, there are no lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property other
than as disclosed in the Submission Matters or as set forth in the Tenant
Leases;     (xi)   To Seller’s knowledge, this Contract does not and the
transaction contemplated in this Contract will not violate any provision of any
agreement or judicial order to which Seller is a party or to which Seller or the
Property is subject; and     (xii)   Seller does not currently have any
employees.

  (b)   Whenever the phrases “to Seller’s actual knowledge,” “to Seller’s
knowledge,” or “to the best of Seller’s knowledge” or any similar phrase is used
herein, such phrases shall be deemed to mean the present, actual knowledge (as
opposed to the imputed knowledge), without inquiry or investigation, of such
fact or condition by W. T. Field, (President of Thompson Realty Development
Corporation, the corporate general partner of Seller) (“Seller’s
Representative”). The representations and warranties contained in Section 12(a)
are the representations and warranties of Seller and in no event or
circumstances will be construed as either the individual representations and
warranties of Seller’s Representative or to create any individual liability for
Seller’s Representative.     (c)   It shall be a condition precedent to Buyer’s
obligations hereunder that as of the date of Closing, all of Seller’s
representations and warranties shall be true and correct in all material
respects. If the representations and warranties of Seller which to Sellers
actual knowledge were true and correct when made are not true and correct in all
material respects on the date of Closing, then Buyer may, at its option,
(a) waive such condition and close this transaction in accordance with the terms
and provisions of this Contract or, (b) terminate this Contract by notice in
writing to Seller and receive back the Earnest Money whereupon neither party
shall have any further rights or obligations pursuant to this Contract, other
than as set forth herein with respect to rights or obligations that survive
termination.     (d)   Subject to the provisions of Section 12(e), the
representations and warranties of Seller made in Section 12(a) shall survive the
Closing for a period of six (6) months (the “Survival Period”). Buyer shall have
the right to bring an action against the Seller on the breach of a
representation or warranty hereunder, but only on the following conditions:
(i) the Buyer first learns of the breach after Closing and files such action
within the Survival Period, and (ii) Buyer shall not have the right to bring a
cause of action for a breach of a representation or warranty unless the damage
to such party on account of such breach (individually or when combined with
damages from other breaches) equals or exceeds Twenty-Five Thousand and No/100
Dollars ($25,000.00). Furthermore, Buyer agrees that the maximum liability of
Seller for the alleged breach of any or all representations or warranties set
forth in this Contract is limited to Two Hundred Thousand and No/100 Dollars
($200,000.00). The provisions of this Section 12(d) shall survive the Closing.  
  (e)   If any representation or warranty above is known by Buyer prior to
Closing to be untrue and is not remedied by Seller prior to Closing, Buyer may
as Buyer’s sole and exclusive remedy, either (i) terminate this Contract
whereupon the Earnest Money and any Extension Fee shall be refunded to Buyer,
and neither party shall have any further rights

Contract of Sale — Hidden Lake Apartments

16



--------------------------------------------------------------------------------



 



      or obligations pursuant to this Contract, other than as set forth herein
with respect to rights or obligations that survive termination, or (ii) waive
its objections and close the transaction without any reduction or credit against
the Sales Price. The foregoing representations and warranties shall not survive
the Closing.

13.   COVENANTS OF SELLER. From the Effective Date until Closing, Seller shall:

  (a)   Maintain and operate the Property in its current state and condition,
reasonable wear and tear and damage from casualty excepted.     (b)   Continue
all insurance policies relative to the Property in full force and effect.    
(c)   Not remove any item of Personal Property from the Land or Improvements
unless replaced by a comparable item of Personal Property, except for any dead
landscaping, which Seller shall have no obligation to replace.     (d)   Refrain
from entering into any contracts, or other agreements (excluding leases)
regarding the Property (other than contracts in the ordinary and usual course of
business and which are cancelable by the owner of the Property within thirty
(30) days after giving notice thereof without penalty).     (e)   Use
commercially reasonable efforts to cause the New Buildings to be constructed
substantially in accordance with the New Building Plans.     (f)   Seller shall
conduct its leasing activities in the normal course of business. All new Tenant
Leases shall be on the form of lease currently used by Seller or such other form
as may be approved by Buyer and Seller. All new leases shall be entered into in
conformity with the lease guidelines (“Lease Guidelines”) attached hereto as
Exhibit G, including lease term, rental rates and leasing concessions, or as
otherwise proposed by Seller and approved by Buyer. Seller will not grant any
move-in incentive to tenants greater those provided in the Lease Guidelines.    
(g)   Perform Seller’s material obligations under the Tenant Leases, in
accordance with Seller’s prior operations.     (h)   Provide to Buyer copies of
current rent rolls in the same form as the Rent Roll which will be deemed to
supplement the Rent Roll promptly following receipt by Seller.     (i)   Provide
to Buyer copies of updated operating statements as received by Seller in
accordance with its current course of business.     (j)   Apply any security or
other deposits except in the ordinary course of Seller’s business in accordance
with Seller’s prior operations.

14.   USE OF PROPERTY. Seller has not claimed the benefit of laws permitting a
special use valuation for the purposes of payment of ad valorem taxes on the
Property. If a previous owner claimed such benefit and, after the purchase is
closed, Buyer changes the use of the Property from its present use and the same
results in the assessment of additional taxes, such additional taxes will be the
obligation of the Buyer, notwithstanding that some or all of such additional
taxes may relate back to the period prior to Closing.

Contract of Sale — Hidden Lake Apartments

17



--------------------------------------------------------------------------------



 



15.   CONDEMNATION. Seller agrees to give Buyer prompt notice of any
condemnation action affecting the Land, the Improvements or the Personal
Property between the Effective Date and the Closing Date. If prior to the
Closing Date condemnation proceedings are commenced against any material portion
of the Property, then this Contract shall terminate and the Earnest Money and
any Extension Fee shall be refunded to Buyer. A “material portion of the
Property” as used herein shall mean at least ten percent (10%) of the square
footage of the structural Improvements or parking such that the Property does
not comply with applicable law, or loss or relocation of the primary entrance to
the Property, or loss or relocation of the primary entrance sign for the
Property. If prior to the Closing Date condemnation proceedings are commenced
against less than a material portion of the Property, then this Contract shall
not terminate, but at Closing Seller shall assign to Buyer any condemnation
award and the Sales Price shall not be reduced.   16.   DAMAGE TO PROPERTY.
Seller agrees to give Buyer prompt notice of any fire or other casualty
affecting the Land, the Improvements or the Personal Property between the
Effective Date and the Closing.

  (a)   If prior to the Closing either (i) the Property is damaged by an
uninsured casualty costing TWO-HUNDRED THOUSAND AND NO/100 DOLLARS ($200,000.00)
or more to repair and Seller is unwilling or unable to repair such damage on or
prior to the Closing; or (ii) the Property is damaged by fire or other casualty
which is insured that would cost TWO-HUNDRED FIFTY-THOUSAND AND NO/100 DOLLARS
($250,000.00) or more to repair, then in any such event, either Buyer or Seller
may, at its option, elect to terminate this Contract by written notice to the
other party within twenty (20) days after the date of Seller’s notice to Buyer
of the casualty or at the Closing, whichever is earlier, in which case the
Earnest Money and any Extension Fee shall be refunded to Buyer, and neither
party shall have any further rights or obligations hereunder, other than as set
forth herein with respect to rights and obligations that survive termination. If
neither Buyer nor Seller timely makes its election to terminate this Contract,
then the Closing shall take place as provided herein without reduction of the
Sales Price (except for (i) the amount equal to Seller’s deductible under its
insurance policies and (ii) the amount, be in no event more than TWO-HUNDRED
THOUSAND AND NO/100 DOLLARS ($200,000.00) of the estimated cost to repair any
uninsured casualty), and there shall be assigned to Buyer at the Closing all
interest of Seller in and to any casualty insurance proceeds, including, to the
extent assignable the proceeds of any business interruption or loss of rental
insurance.     (b)   If prior to the Closing there shall occur damage to the
Property caused by fire or other casualty which is insured that would cost less
TWO-HUNDRED FIFTY-THOUSAND AND NO/100 DOLLARS ($250,000.00) to repair, then in
any such event, Buyer shall have no right to terminate this Contract, but there
shall be assigned to Buyer at Closing all interest of Seller in and to any
casualty insurance proceeds that may be payable to Seller on account of any such
occurrence, including, to the extent assignable the proceeds of any business
interruption or loss of rental insurance and the Sales Price shall be reduced by
an amount equal to Seller’s deductible under its insurance policies.     (c)  
Seller and Buyer both agree to use the Seller’s insurance adjuster’s assessment
to determine the amount of damages.

17.   REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer represents and warrants to
Seller, which representations and warranties shall be deemed made by Buyer to
Seller as of the Effective Date and also as of the Closing Date:

Contract of Sale — Hidden Lake Apartments

18



--------------------------------------------------------------------------------



 



  (a)   Buyer has the full right, power and authority to purchase the Property
as provided in this Contract and to carry out Buyer’s obligations hereunder, and
that all requisite action necessary to authorize Buyer to enter into this
Contract and to carry out Buyer’s obligations hereunder has been taken.     (b)
  Neither Buyer, nor any of its affiliates, nor any of their respective
partners, members, shareholders or other equity owners, and none of their
respective employees, officers, directors, representatives or agents, is, nor
will they become, a person or entity with whom U.S. persons or entities are
restricted from doing business under regulations of OFAC (including those named
on OFAC’s Specially Designated and Blocked Persons List) or under any statute,
executive order (including the September 24, 2001, Executive Order Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism), or other governmental action and is not and will
not engage in any dealings or transactions or be otherwise associated with such
persons or entities.

    Notwithstanding anything herein to the contrary, any breach by Buyer of any
of the foregoing representations or warranties shall constitute a default by
Buyer hereunder, and Seller may thereupon, at its option, terminate this
Contract by giving written notice thereof, in which event the Earnest Money
shall be paid to Seller as liquidated damages, and neither Buyer nor Seller
shall have any further rights or liabilities hereunder, except as otherwise
provided herein.   18.   MISCELLANEOUS.

  (a)   All notices, demands, and requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to be delivered when
actually received by telecopy or personal delivery or, if earlier and regardless
whether actually received or not, (i) upon deposit with a nationally recognized
overnight courier for next business day delivery, charges prepaid, or (ii) upon
three (3) business days following deposit in a regularly maintained receptacle
for the United States mail, registered or certified, postage prepaid, in either
such event to be addressed to the addressee as follows:

If to Seller:
TR Hidden Lake Partners, Ltd.
c/o Thompson Realty Corporation
2505 N. Plano Road, Ste 3000
Richardson, TX 75082
Attention: W. T. Field (Tom), President
Phone (972) 644-2400
Fax (972) 644-2411
with a copy to:
Thompson Realty Corporation
2505 N. Plano Road, Ste 3000
Richardson, TX 75082
Attention: Kelly P. B. Drablos, Esq.
Vice President and Legal Counsel
Phone (972) 644-2400
Fax (972) 644-2411
Contract of Sale — Hidden Lake Apartments

19



--------------------------------------------------------------------------------



 



with an additional copy to:
Haynes and Boone, L.L.P.
2505 N. Plano Road, Suite 4000
Richardson, Texas 75082
Attention: Richard K. Martin, Esq.
Phone: (972)739-8634
Facsimile: (972)692-9114
If to Buyer:
Triple Net Properties, LLC
c/o ROC Realty Advisors, LLC
1606 Santa Rosa Drive, Suite 109
Richmond, Virginia 23229
Attention: Gus R. Remppies
Phone: (804) 225-1082
Facsimile: (804) 285-1376
with a copy to:
Hirschler Fleischer
701 East Byrd Street, 15th Floor
Richmond, VA 23219
Attention: David F. Belkowitz, Esq.
Phone: (804) 771-9546
Facsimile: (804) 644-0957

  (b)   This Contract shall be construed under and in accordance with the laws
of the State of Texas, and all obligations of the parties created hereunder are
performable in Bexar County, Texas.     (c)   This Contract shall be binding
upon and inure to the benefit of the parties hereto, their respective heirs,
executors, administrators, legal representatives, successors, and permitted
assigns.     (d)   In case any one or more of the provisions contained in this
Contract shall for any reason be held to be invalid, illegal, or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect any other provision hereof, and this Contract shall be construed as if
such invalid, illegal, or unenforceable provision had never been contained
herein. Furthermore, in lieu of any such invalid, illegal or unenforceable
provision, there shall be automatically added to this Contract a provision as
similar to such illegal, invalid or unenforceable provision as may be possible
and be legal, valid and enforceable.     (e)   This Contract, together with the
Inspection Agreement dated as of March 15, 2006, by and between Seller and
Purchaser, constitutes the sole and only agreement of the parties hereto with
respect to the subject matter hereof and supersedes any prior understandings or
written or oral agreements between the parties respecting the subject matter
hereof and cannot be changed except by their written consent.

Contract of Sale — Hidden Lake Apartments

20



--------------------------------------------------------------------------------



 



  (f)   Time is of the essence with this Contract.     (g)   Words of any gender
used in this Contract shall be held and construed to include any other gender,
and words in the singular number shall be held to include the plural, and vice
versa, unless the context requires otherwise.     (h)   In accordance with the
requirements of the Texas Real Estate License Act, Buyer is hereby advised by
Broker that (i) Buyer should be furnished with or obtain a policy of title
insurance or have the abstract covering the Property examined by any attorney of
its own selection, and (ii) unless otherwise agreed to in writing by the parties
hereto, Broker is being paid by Seller and is representing Seller in this
transaction.     (i)   The covenants, indemnification obligations and the waiver
and release by Buyer set forth in Sections 5(b), 9(b) and 10, and the covenants
and indemnification obligations of Buyer and Seller set forth in Sections 4(e),
4(f) and 8, shall survive consummation of Closing and any termination or
cancellation of this Contract, notwithstanding any contrary provisions hereof.  
  (j)   The parties may execute this Contract in one or more identical
counterparts, all of which when taken together will constitute one and the same
instrument.     (k)   The parties hereto acknowledge that the parties and their
respective counsel have each reviewed and revised this Contract, and that the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Contract or any amendments or exhibits hereto.     (l)   “Business Day”
shall mean a date which is not a Saturday, Sunday or holiday observed by
federally chartered banks in the State of Texas, whenever any determination is
to be made or action to be taken on a date specified in this Contract if such
date falls upon a date which is not a Business Day, the date for such
determination or action shall be extended to the first Business Day immediately
thereafter.

19.   ASSIGNMENT. Buyer may not assign this Contract without Seller’s prior
written consent, such consent to be given or denied in Seller’s sole and
absolute discretion; provided no consent of Seller shall be required in
connection with the assignment of the Contract at least five (5) Business Days
prior to the Closing Date to any entity controlled by or managed by Triple Net
Properties, LLC. In event of any assignment of this Contract, Buyer shall
promptly provide a copy of such assignment to Seller.   20.   NONREFUNDABLE
CONSIDERATION. Contemporaneously with the execution and delivery of this
Contract, Buyer has delivered to Seller and Seller hereby acknowledges the
receipt of a check in the amount of One Hundred Dollars ($100.00) (“Independent
Contract Consideration”), which amount the parties bargained for and agreed to
as consideration for Buyer’s exclusive right to inspect and purchase the
Property pursuant to this Contract and for Seller’s execution, delivery and
performance of this Contract. The Independent Contract Consideration is in
addition to and independent of any other consideration or payment provided in
this Contract, is nonrefundable, and it is fully earned and shall be retained by
Seller notwithstanding any other provision of this Contract.   21.   WAIVER OF
CONSUMER RIGHTS. Buyer, after consultation with an attorney of its own selection
(which counsel was not directly or indirectly identified, suggested or selected
by Seller

Contract of Sale — Hidden Lake Apartments

21



--------------------------------------------------------------------------------



 



    or any agent of Seller) hereby voluntarily waives its rights under the
Deceptive Trade Practices — Consumer Protection Act (Section 17.41, et seq.,
Business and Commerce Code), a law that gives consumers special rights and
protections. Buyer hereby acknowledges to Seller that Buyer and Seller are not
in a significantly disparate bargaining position.   22.   AUDIT. If Buyer,
subject to the limitations of this Contract, assigns this Contract to a publicly
registered company promoted by Buyer (the “Registered Company”) and the
Registered Company acquires the Property pursuant to this Contract, Seller
acknowledges that the Registered Company is required to make certain filings
with the Securities and Exchange Commission (the “SEC Filings”) that relate to
the most recent pre-acquisition fiscal year (the “Audited Year”) for the
Property. To assist the Registered Company in preparing the SEC Filings, Seller
agrees to provide the Registered Company with the following:

  (a)   Access to bank statements for the Audited Year;     (b)   Rent Roll as
of the end of the Audited Year;     (c)   Operating Statements for the Audited
Year;     (d)   Access to the general ledger for the Audited Year;     (e)  
Cash receipts schedule for each month in the Audited Year;     (f)   Access to
invoice for expenses and capital improvements in the Audited Year;     (g)  
Copies of all insurance documentation for the Audited Year; and     (h)   Copies
of accounts receivable aging as of the end of the Audited Year and an
explanation for all accounts over 30 days past due as of the end of the Audited
Year.

    The provisions of this Section 22 shall survive Closing.   23.   BUYER’S
CONDITIONS PRECEDENT. If any of the following conditions precedent to Buyer’s
obligations under this Contract is not satisfied, then Buyer may, at its option,
waive such condition and close this transaction, or, as Buyer’s sole and
exclusive remedy, terminate this Contract, in which event the Earnest Money
shall be returned to Buyer, and neither party shall have any further rights or
obligations hereunder except other than as set forth herein with respect to
rights or obligations which survive termination:

  (a)   Each of the representations and warranties made by Seller in Section 12
shall be true and correct in all material respects when made and as of the
Closing Date.     (b)   Seller shall have performed or complied in all material
respects with each obligation and covenant required by applicable laws and by
this Contract to be performed or complied with by Seller on or before the
Closing.     (c)   Seller shall have performed or complied in all material
respects with each material obligation and covenant required to be performed by
Seller pursuant to the Tenant Leases and the Service Contracts; provided that if
Seller is in default of any such obligation, Seller shall be afforded an
opportunity to either cure such default or to escrow at Closing an amount
reasonably necessary to effect such cure.

Contract of Sale — Hidden Lake Apartments

22



--------------------------------------------------------------------------------



 



  (d)   Title to the Property and the other assets to be transferred hereunder
shall be delivered to Buyer in the manner required under Section 6.     (e)  
From the expiration of the Feasibility Period to the Closing Date, there has
been no unlawful introduction of Hazardous Materials that would materially and
adversely affect the environmental condition of the Property from that which
existed at the expiration of the Feasibility Period.

    If any of the above described conditions precedent to Buyer’s obligations
hereunder is not satisfied, Buyer may, at its option, (A) waive such condition
and close this transaction with no reduction in the Sales Price, or
(B) terminate this Contract by notice in writing to Seller in which event the
Earnest Money and any Extension Fee shall be returned to Buyer, and neither
party shall have any further rights or obligations hereunder except other than
as set forth herein with respect to rights or obligations which survive
termination.   24.   EFFECTIVE DATE. The “Effective Date” of this Contract shall
be the date an original of this Contract (or original counterparts of this
Contract) are executed by both Seller and Buyer.

Remainder of Page Intentionally Left Blank.
Signature Pages Follow.
Contract of Sale — Hidden Lake Apartments

23



--------------------------------------------------------------------------------



 



EXECUTED in multiple originals effective as of the Effective Date.

                          SELLER:    
 
                        TR HIDDEN LAKE PARTNERS, LTD.,
a Texas limited partnership    
 
                        By:   TRDC Hidden Lake Partners, Ltd., a Texas limited
partnership, its general partner    
 
                            By:   Thompson Realty Development Corporation,
a Texas corporation, its general partner    
 
                   
 
          By:   /s/ W. T. Field    
 
                                Name: W. T. Field                 Title:
President                 Date signed: /s/ May 4, 2006    
 
                        BUYER:    
 
                        TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company    
 
                        By:   /s/ Louis Rogers                       Name: Louis
Rogers         Title: President         Date signed: /s/ May 2, 2006    
 
                        BROKER:    
 
                        The Broker executes this Contract for the sole purpose
of acknowledging and consenting to Section 8. The Broker shall not be a
necessary party to any Amendment of this Contract.    
 
                        WILLIAM M. WOODALL, P.C.    
 
                        By:   /s/ William M. Woodall                       Name:
William M. Woodall         Title: President         Date signed: /s/ April 4,
2006    

Contract of Sale — Hidden Lake Apartments

G-1



--------------------------------------------------------------------------------



 



                          TITLE COMPANY:    
 
                        Receipt of $150,000.00 Earnest Money is acknowledged.  
 
 
                        LANDAMERICA TITLE COMPANY    
 
                        By:   /s/ Debby Moore                       Name: Debby
Moore         Title: Escrow Officer         Date signed: /s/ May 8, 2006    

EXHIBITS:

         
Exhibit A
  -   Property Description
Exhibit B
  -   Special Warranty Deed
Exhibit C
  -   Bill of Sale, Assignment and Assumption Agreement
Exhibit D
  -   Assignment of Leases and Assumption Agreement
Exhibit E
  -   Non-Foreign Affidavit
Exhibit F
  -   Tenant Notice Letter
Exhibit G
  -   Lease Guidelines
Exhibit H
  -   Site Plan-New Buildings

Contract of Sale — Hidden Lake Apartments

G-2